Name: Council Regulation (EEC) No 642/90 of 5 March 1990 amending Regulation (EEC) No 2839/72 on safeguard measures provided for in the Agreement between the European Economic Community and the Kingdom of Sweden
 Type: Regulation
 Subject Matter: international trade;  international affairs;  European construction;  trade;  Europe
 Date Published: nan

 No L 74 / 6 Official Journal of the European Communities 20 . 3 . 90 COUNCIL REGULATION (EEC) No 642 /90 of 5 March 1990 amending Regulation (EEC ) No 2839/ 72 on safeguard measures provided for in the Agreement between the European Economic Community and the Kingdom of Sweden THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas a Supplementary Protocol to the Agreement between the Economic Community and the Kingdom of Sweden with the aim of eliminating and preventing quantitative restrictions on exports or measures having equivalent effect (*); was signed on 31 October 1989 and entered into force on 1 January 1990 ;: Whereas the Protocol provides for the insertion in the Agreement of a specific safeguard clause designed to mitigate the problems likely to arise as a result of the abolition of the export restrictions ; whereas implementing provisions should be laid down by amending Regulation (EEC) No 2839 / 72 ( 2 ); Whereas Article 7 of the said Regulation provides that , in order to avoid compromising the unity of the common market , the Commission may propose to the Council that the Regulation , and in particular Article 4 ( 3 ) thereof, be amended as necessary in the light of experience ; whereas , in the context of the completion of the internal market in 1992 , the national safeguard measures should be abolished and replaced by a Community procedure in accordance with the detailed rules set by the Council in Decision 87/ 373 / EEC ( 3 ), is replaced by 'for the purpose of taking the measures provided for in Articles 22 , 24 , 24a and 26 of the Agreement'; 2 . Article 4 is replaced by the following: 'Article 4 1 . Where exceptional circumstances require immediate action in the situations referred to in Articles 24, 24a and 26 of the Agreement or in the case of export aids that have a direct and immediate effect on trade , the precautionary measures provided for in Article 27 ( 3 ) ( e ) of the Agreement may be adopted in accordance with the procedure set out hereafter . 2 . The Commission shall be assisted by the committee composed of representatives of the Member States and chaired by the representative of the Commission . The committee shall meet when convened by its chairman . The latter shall communicate any appropriate information to the Member States without delay . 3 . After consulting the committee the Commission may decide on appropriate measures either on its own initiative or at the request of a Member State . All the Member States shall be notified of the Commission's decision , which shall apply immediately . 4 . Where the Commission is asked to take action by a Member State , it shall take a decision within a maximum period of five working days of receipt of the request . 5 . Any Member State may refer the Commission's decision to the Council within a maximum period of five working days of notification of the decision . The Council , acting by a qualified majority , may take a different decision within a maximum period of 10 working days of such referral .'; 3 . Article 7 is hereby repealed . HAS ADOPTED THIS REGULATION: Sole Article Regulation (EEC) No 2839/ 72 is hereby amended as follows : 1 . in Article 1(1 ), 'for the purpose of taking the measures provided for in Articles 22 , 24 and 26 of the Agreement' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 March 1990. For the Council The President G. COLLINS (') OJ No L 295 , 13 . 10 . 1989 , p. 22 . ( 2 ) OJ No L 300 , 19 . 12 . 1972 , p . 97 . ( 3 ) OJ No L 197 , 18 . 7 . 1987 , p. 33 .